 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 322Lakeland Bus Lines, Inc. and Amalgamated Transit Union, Local 1614, AFLŒCIO. Case 22ŒCAŒ21950 August 27, 2001 DECISION AND ORDER BY CHAIRMAN HURTGEN AND MEMBERS LIEBMAN, TRUESDALE, AND WALSH On February 22, 1999, Administrative Law Judge Raymond P. Green issued the attached decision.  The General Counsel and the Charging Party filed exceptions and supporting briefs, and the Respondent filed an an-swering brief.   The National Labor Relations Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions only to the extent consistent with this Decision and Order. 1 The judge found that the Respondent™s failure to pro-vide the Union with certain requested financial informa-tion did not violate Section 8(a)(5) and (1) of the Act.  In its exceptions, the General Counsel argues inter alia that under NLRB v. Truitt Mfg. Co.,2 and its progeny, the Re-spondent™s conduct constituted a claim of an inability to pay, and that accordingly the Respondent was required to provide the Union with the requested financial informa-tion necessary to support such a claim.  We agree.3 Background The relevant facts are not in dispute.  The Respondent, an operator of a private bus service, has had a collective-bargaining relationship with the Union for over 20 years.  Its most recent collective-bargaining agreement with the Union expired on January 31, 1997.4  Negotiations for a successor agreement began in November 1996.  The main focus of these negotiations concerned the Respon-dent™s desire for an extended wage freeze and for a modi-fication of the ﬁspread timeﬂ rules that would decrease the amount of overtime that the employees could earn on their shift.5  The Respondent argued that these provisions were needed because the Respondent had lost a signifi-cant amount of ridership and revenue.6                                                                                                                                                        1 We shall modify the judge™s recommended Order in accordance with our recent decision in Ferguson Electric Co., 335 NLRB 142 (2001). 2 351 U.S. 149 (1956). 3 In view of our finding, set forth below, that this case is distinguish-able from Nielsen Lithographing Co., 305 NLRB 697 (1991), affd. sub nom. Graphic Communications Local 50B v. NLRB, 977 F.2d 1169 (7th Cir. 1992),  we find it unnecessary to pass on the contentions of the General Counsel and Charging Party that Nielsen should be overruled.    4 All dates hereafter are in 1997 unless stated otherwise. 5 The spread time rules relate to the calculation of the number of hours during the workday for which point the employee is entitled to receive overtime pay.  As explained in the judge™s decision, if an em-ployee works from 6Œ9 a.m. and from 4Œ7 p.m., his total time is 13 hours.  If the agreed-upon spread time is 11 hours, his overtime begins after the 11th hour.   The Respondent wanted to modify the spread time in order to reduce the amount of overtime pay employees received.  At the parties™ final bargaining session on February 21, the Respondent adhered to its positions concerning the extended wage freeze and the spread time modification, but offered a one-time payment of $500 per employee in exchange for the Union™s agreement on the spread time modification.  The Union agreed to the wage freeze pro-posal and the $500 payment, but would not agree to the spread time modification.   On February 25, the Respondent submitted its final of-fer to the Union, which included the extended wage freeze, the Respondent™s spread time proposal, and the $500-per-employee payment.  The Respondent™s presi-dent sent a letter that day to employees detailing the Re-spondent™s position.  The letter stated in relevant part:  [A]s you know, we have lost 7500 riders per week to New Jersey Transit Rail.  However, we are attempting to do it with minimal impact on each of the members of our family, i.e., YOU. . . . . [As] those of you who have been around for a while know, I am not one to ﬁcry wolf.ﬂ  I believe in being honest, and that is just what I am trying to do.  Simply stated, we are trying to bring the bottom line back into the black and we are doing this by increas-ing charters, reducing liability insurance costs and negotiating with NJT for additional lines to utilize our manpower and equipment.  We are simply all doing what must be done, and now, we are asking for help from our LAKELAND FAMILY so we may retain your jobs and get back in the black in the short term and continue to share our good fortune as we have in the past. Therefore, I ask you to give the enclosed Final Offer your serious consideration and vote YES to ratify it.  The future of Lakeland depends on it.  Thereafter, by letter dated February 26, the Union™s at-torney, John Craner, requested the Respondent to provide financial information.  The letter explained that in light of the Respondent™s claims that it was losing money, the Union needed to have its accountant inspect the Respon-dent™s books and records.  The letter added that the Un-ion was prepared to sign any confidentiality agreements  6 The loss of ridership was due to the fact that the State of New Jer-sey had instituted a rail service that overlapped some of the Respon-dent™s routes.  Because that rail service was highly subsidized and quicker than the Respondent™s bus service, the loss of ridership was considered to be permanent. 335 NLRB No. 29  LAKELAND BUS LINES 323that the Respondent required in connection with this in-
formation. 
By letter dated March 11, the Respondent™s attorney, 
Desmond Massey, responded to Craner™s letter, stating 
that the Respondent never took the position that its fi-
nancial position precluded it from agreeing to the Un-
ion™s proposal.  Massey assert
ed that ﬁ[n]o claim of fi-
nancial inabilityﬂ to pay was made by the Respondent, 
and that under 
NLRB v. Truitt Mfg. Co
., supra, the Union 
was not entitled to view the Respondent™s books.  Citing 
Nielsen Lithographing Co.
, supra, Massey noted that a 
claim of sustaining ﬁsubstantial lossesﬂ does not require 
the Respondent to furnish financial information to the 
Union. 
Craner and Massey exchanged additional letters, dated 
March 20 and 27 respectively, which repeated their pre-

viously asserted positions concerning the Respondent™s 
obligation to furnish financial information to the Union.  
In addition, during this period the Respondent™s employ-
ees voted to reject the Respondent™s final offer, and on 
March 28 the Respondent implemented that offer.   
The judge found that the Respondent did not violate 
Section 8(a)(5) and (1) of the Act by refusing to provide 

the Union with the requested financial information.  The 
judge principally relied on 
Nielsen Lithographing Co
., 
supra, where the Board held that a claim of competitive 

disadvantage was not the equivalent of a claim of a pre-
sent inability to pay and thus did not trigger an obligation 
to provide the union with requested financial informa-
tion.  The judge found that although the Respondent re-
ferred during the negotiations to a loss of ridership and 
corresponding revenue, it never claimed that it was un-
able to pay anything more than what it had finally of-
fered.  Therefore, the judge 
found it was not obligated to 
supply the Union with information to substantiate its 
claim. 
The judge distinguished several cases, issued after 
Nielsen, where the Board found an
 employer obligated to 
furnish financial information because its comments dur-
ing negotiations amounted to 
a claim of an inability to 
pay.   The judge found that 
Shell Co.
, 313 NLRB 133 
(1993), was not controlling because the employer in that 

case told the union that its circumstances were bad and a 
matter of survival.  Acknowle
dging that a claim that cir-
cumstances are a matter of survival is tantamount to a 
claim of a present inability to pay, the judge found this 
case distinguishable because
 the Respondent had not 
claimed that its survival was at stake.   
The judge similarly distinguished the Board™s deci-
sions in 
Stroehmann Bakeries Inc., 
318 NLRB 1069 
(1995), enf. denied 95 F.3d 218 (2d Cir. 1996), and 
Con-
Agra, Inc.
, 321 NLRB 944 (1996), enf. denied  117 F.3d 
F.3d 1435 (D.C. Cir. 1997), on the basis that the employ-
ers in those cases claimed greater financial difficulties 
than the Respondent here.  The judge noted that 
Stroeh-
mann
 involved an employer™s cl
aim that it suffered huge 
losses that were projected to continue and that it re-

mained in business only due to the deep pockets of its 
parent company, and 
ConAgra
 involved an employer™s 
claims that ﬁthe situation is serious and fragile,ﬂ that ﬁif 
we are not competitive we cannot survive,ﬂ and that ﬁwe 
must do something to be able to survive.ﬂ  The judge 

found that there were no similar claims made by the Re-
spondent. 
In sum, the judge found that the Respondent had not 
said anything that could be construed as tantamount to a 

claim of inability to pay, and thus was not obligated to 
furnish the requested financial information.  Alterna-
tively, to the extent that th
e Respondent™s words could be 
construed as a claim of an inability to pay, the judge 
found that any such claim wa
s retracted by the Respon-
dent™s response to the Union™s request for financial in-

formation.  Accordingly, th
e judge found 
that the Re-
spondent™s refusal to provide the financial information 
was not unlawful.  Further, the judge found that the re-
fusal to provide the financial information did not pre-
clude a valid impasse, and thus the Respondent™s unilat-
eral implementation of its final offer was not violative of 
the Act. 
Analysis 
Contrary to the judge, and in agreement with the Gen-
eral Counsel, we find that
 the Respondent was obligated 
to furnish the requested financial information to the Un-
ion.  For the reasons set forth below, we find that under 
Truitt
, supra, and its progeny, the Respondent's February 
25 letter to employees effectiv
ely communicated that it 
was unable to afford to pay anything more than that con-
tained in its final offer.
 7 In Truitt
, the Supreme Court held
 that an employer 
violated Section 8(a)(5) of the Act by refusing to provide 

the union with information requested to substantiate the 
                                                          
 7 We reject the Respondent™s contention that under 
Burrus Transfer, 
307 NLRB 226 (1992), the Respondent™s statements cannot trigger an 
obligation to furnish financial info
rmation because they were made 
away from the bargaining table.  In 
Burrus, the Board found that an 
informal statement by the respondent™s vice president to an employee 
that he could not afford to pay employees any more than they were 
already makingŠmade 4 to 6 months prior to the commencement of 

contract negotiationsŠdid not underc
ut the respondent™s claim during 
negotiations of a competitive disadvantage.  The Board™s finding was 

based on the fact that the comment was not linked to any economic 

proposal, not that the comment was made away from the bargaining 
table.  Conversely, the Respondent™s comments in its February 25 letter 
to employees were solely linked to it
s final offer, and were made in an 
attempt to persuade employees to accept that offer.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 324employer™s claim that it could not afford to grant its em-
ployees a wage increase of 10 cents an hour sought by 
the union, claiming that an 
increase of more than 2-1/2 
cents an hour would put the employer out of business.  In 
holding that its refusal to 
provide the information neces-
sary to substantiate the claim of inability to pay was 

unlawful, the Court explained that 
 Good-faith bargaining n
ecessarily requires that 
claims made by either bargainer should be honest 
claims.  This is true about an asserted inability to 
pay an increase in wages.  If such an argument is 
important enough to present in the give and take of 
bargaining, it is important enough to require some 
sort of proof of accuracy. 
 [351 U.S. at 152Œ153.] . . . . 
We do not hold, however, that in every case in which 

economic inability is raised as an argument against in-
creased wages it automatically follows that the em-
ployees are entitled to substantiating evidence. Each 
case must turn on its particular facts.  The inquiry must 

always be whether or not under the circumstances of 
the particular case the statutory obligation to bargain in 
good faith has been met. [351 U.S. at 153Œ154.] 
 In Nielsen Lithographing Co.
, supra, the Board held 
that 
Truitt™s 
requirement that an employer furnish finan-
cial information necessary to verify a claim of inability 
to pay did not apply to an employer™s claim that main-
taining existing employee benefits was necessary to 

avoid placing the employer at a competitive disadvan-
tage.  In that case, the employer acknowledged that it 
was still making a profit, and thus it was not pleading 
poverty or an inability to pay, but maintained that con-
cessions were necessary in order to be competitive in the 
future.  The union requested certain information it 
deemed necessary to evaluate 
the claim that the employer 
was losing its ability to compete.  The employer refused 
to supply this information. 
Following the Seventh Circuit™s opinion in 
NLRB v. Harvstone Mfg. Corp.
,8 the Board found that the em-
ployer™s claim of competitive disadvantage was not the 
same as a claim of financial inability to pay.  The Board 
reasoned as follows: 
 The difference between the two types of claims is 
critical.  The employer wh
o claims a present inabil-
ity to pay, or a prospective inability to pay during 
                                                          
 8 785 F.2d 570 (1986), denied enf. 272 NLRB 939 (1984).  In that 
case the Seventh Circuit denied enforcement of the Board™s order and 
found that the employers™ request fo
r concessions based on a claim of 
competitive disadvantage was not a plea of an inability to pay and thus 
the employers™ refusal to furnish 
the requested financial records was 
not unlawful.  
the life of the contract being negotiated, is claiming 
essentially that it cannot pay.  By contrast, the em-
ployer who claims only economic difficulties or 
business losses or the prospect of layoffs is simply 
saying that it does not want to pay. . . . The distinc-
tion [of 
Truitt
] has always been between claims of 
ﬁcan notﬂ and ﬁwill not.ﬂ [305 NLRB at 700.] 
 The Board cautioned, however, that an employer™s 
claims must be evaluated in 
the context of the particular 
circumstances in that case.  The Board stated: 
 We do not say that clai
ms of economic hardship 
or business losses or the prospect of layoffs can 
never amount to a claim of inability to pay.  Depend-
ing on the facts and circumstances of a particular 
case, the evidence may establish that the employer is 
asserting that the economic problems have led to an 
inability to pay or will do so during the life of the 
contract negotiated.  [Id.] 
 Applying this reasoning, the Board held in 
Shell Co.
, 313 NLRB 133 (1993), that an employer™s duty to dis-
close relevant financial information was triggered by its 
claims that its present circumstances were ﬁbadﬂ and a 
matter of survival, that it was ﬁlosing business,ﬂ and 
ﬁfaced serious regulatory and 
cost problems.ﬂ  Consistent 
with the Board™s acknowledgement in 
Nielsen that cer-
tain claims of economic ha
rdship and business losses 
could amount to a claim of 
inability to pay, the Board held in 
Shell
 that the employer had effectively made such 
a claim.  The Board noted that
, unlike the claims at issue 
in 
Nielsen, there was no claim that the employer was still 
making a profit, and the thrust of the employer™s asser-
tions was its present economic circumstances rather than 
future economic competitiveness.  The Board concluded 
that in these circumstances 
the employer™s assertions 
amounted ﬁto a claim that it could not afford the most 
recent contract,ﬂ and thus warranted a finding that the 
employer had pleaded a present inability to pay. Id. at 
133Œ134.  
We find, contrary to the judge, that the Respondent™s 
remarks, specifically those contained in its President™s 

February 25 letter to employees urging them to accept 
the final offer, are essentially equivalent to those that 
were at issue in 
Shell Co.
  Consistent with the Board™s 
finding in 
Nielsen that certain claims
 of economic hard-
ship can indeed amount to a cl
aim of inability to pay, the 
statements in the letter reasonably convey that the Re-
spondent was unable to pay more than that contained in 
the final offer.  Specifically, 
the Respondent stated that it 
was ﬁtrying to bring the bottom line back into the black,ﬂ 

that acceptance of the final offer would enable the Re-
spondent to ﬁretain your jobs and get back in the black in 
 LAKELAND BUS LINES 325the short term,ﬂ and that ﬁ[t]he future of Lakeland de-
pends on it.ﬂ  In context, th
ese statements are the equiva-
lent of the claim in 
Shell Co
. that circumstances were bad 
and were a matter of survival. In both cases, the state-

ments reasonably conveyed a present inability to pay. 
We find especially significant the Respondent™s refer-
ence in its letter to the need to ﬁget back into the black in 
the short term.ﬂ  That stat
ement, when considered to-
gether with the Respondent™s repeated assertions that it 
was losing money because of the lost ridership, is rea-

sonably construed as a stat
ement that the Respondent 
was presently unprofitable and as such was unable to pay 

more than that contained in its final offer.  Further, by 
combining that statement with the references to ﬁre-
tain[ing] your jobsﬂ and the Company™s ﬁfutureﬂ being 
dependent upon acceptance of the final offer, the Re-
spondent emphasized in no uncertain terms that, like the 
employer in 
Shell Co.
, its short-term economic survival 
rested upon acceptance of its proposal.  Also as in 
Shell 
Co.
, and unlike 
Nielsen, the Respondent did not qualify 
any of its claims with stat
ements suggesting that it con-
tinued to be profitable or that despite the loss of revenue 
there existed some alternativ
e means of paying more than 
its final offer.  Accordingly,
 the Respondent™s statements 
in its February 25 letter could only be construed as a 
claim of an inability to pay, which triggered a duty to 
disclose relevant financial information under 
Truitt
.9 We also disagree with the 
judge™s reasoning that the 
statements of the employers in 
Stroehmann Bakeries, 
Inc. 
supra, and 
ConAgra, Inc.
, supra, amounted to claims 
of greater financial difficulties than those made by the 
Respondent here.  By asserting its need to get ﬁback into 
the black in the short term,ﬂ and that its ﬁfutureﬂ de-
pended upon the acceptance of its final offer, the Re-
spondent conveyed a sense of immediacy to its economic 
concerns.  Its claims thus constituted an expression of a 
present inability to pay that was equally as alarming as, if 
not more so than, the statements in 
Stroehmann Bakeries
                                                           
                                                           
9 Our dissenting colleague contends 
that the instant case is distin-
guishable from 
Shell Co. 
because the Respondent™s reference to the 
need to ﬁget back in th
e black in the short termﬂ carries a far different 
message than the employer™s claim in 
Shell Co. 
that conditions were 
ﬁcriticalﬂ and a ﬁmatter of survival.ﬂ
 While agreeing that the claims in 
Shell Co. 
are tantamount to a claim of inability to pay, the dissent 
claims the Respondent™s statements
 are ones that ﬁreassured employ-
ees.ﬂ  In making this claim, the dissent ignores the fact that any sense of 
reassurance was solely contingent 
upon acceptance of the final offer, 
and fails to consider that the Res
pondent™s references to getting ﬁback in the blackﬂ were made together with statements linking acceptance of 

the final offer to the retention of employees™ jobs and the ﬁfutureﬂ of 
the Company.  When considered togeth
er and in context, the statements 
in the February 25 letter create the clear impression that not only is the 
Respondent unprofitable, but things are indeed critical and a matter of 
survival.  Nothing in that letter suggests a contrary message. 
concerning the huge losses and the inability to go on ab-
sent the deep pockets of the 
parent company, or the claim 
in 
ConAgra
 that the situation was ﬁserious and fragileﬂ 
and that ﬁwe must do something to be able to survive.ﬂ
10 We recognize that the courts 
of appeal did not enforce 
the Board™s orders in those two cases.  The courts™ deci-

sions, however, raised concerns that are not present here. 
In Stroehmann Bakeries, Inc.
 v. NLRB, 95 F.3d 218 
(2d Cir. 1996), the Second Circuit disagreed with the 

Board that a claim of inability to pay was made by the 
employer™s statements that it had suffered huge financial 
losses and that the parent company™s ﬁdeep pocketsﬂ 
would not continue to fund the employer™s operations 
absent deep concessions from the union.  The Second 
Circuit specifically took issue with the Board™s finding 
that the employer™s reference 
to the ﬁdeep pocketsﬂ of the 
parent company could reasonably be construed as an 

inability to pay.  Rather, the court found that the state-
ment showed that the employer had access to capital suf-
ficient to continue its operations, and thus the employer™s 
statements communicated its vi
ew that it would not, as 
opposed to could not, pay the present contractual rates.  
95 F.3d at 223.  In this cas
e, there is no evidence similar 
to that in 
Stroehmann 
that could be construed as a claim 
by the Respondent that it had other means, such as the 

deep pockets of a parent company, to cover the loss of 
revenue.  To the contrary, 
the Respondent™s statements, 
as mentioned above, clearly 
conveyed that it had no al-
ternative to get back in the 
black.  These statements thus 
express a present
 inability to pay anything greater than 
its final offer.  Accordingly,
 the concerns raised by the 
Second Circuit™s decision ar
e not present in the instant 
case. Similarly, in 
ConAgra, Inc. v. NLRB
, 117 F.3d 1435 
(D.C. Cir. 1997), the District of Columbia Circuit held 

that the employer™s comments in support of its demand 
for a wage and benefit reduction did not amount to a 
claim of inability to pay 
because the employer™s com-
ments were made as part of an expression of its concerns 
about its continued ability to be competitive, which un-
der Nielsen 
does not trigger an obligation to furnish fi-
nancial information.  Id. at 1443.  Significantly, the court 
found the circumstances in 
ConAgra
 to be more like that 
in 
Nielsen than in 
Shell Co.
 because the employer repeat-
edly stated that it remained 
profitable.  Id.  The court 
 10 We disagree with our dissenting colleague™s suggestion that 
Con-Agra
 is distinguishable, in part, because the employer in that case an-
nounced the layoff of 40 employees and warned that the employer 
could ship its product directly to 
Puerto Rico.  These statements, in 
essence, communicate the same messag
e as the Respondent™s reference 
to its future ability to ﬁretainﬂ empl
oyees™ jobs and that the ﬁfutureﬂ of 
the Respondent was at stake, i.e., that acceptance of the final offer was 

necessary for the Company™s economic survival. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 326thus found that the employer™s
 claims about its need for 
concessions, when considered
 in context, were not ex-
pressions about the immediacy of a present inability to 
pay, but rather were merely expressions about its concern 
for its ability to remain competitive in the future.  Id.
11  In contrast, here the Respondent™s February 25 letter did 

convey a sense of immediacy 
to its claim that its eco-
nomic circumstances precluded it from paying anything 
more than its final offer.  The letter explained that accep-
tance of the final offer was one of several immediate 
changes that had to be made 
because of the lost ridership 
and revenue.  And unlike the employer in 
ConAgra
, the 
Respondent never qualified its 
concerns with statements 
suggesting that it remained profitable despite the loss of 

revenue.
12  To the contrary, it strongly suggested that it 
was not profitable by repeat
edly stressing the need to ﬁbring the bottom line back in
to the black.ﬂ  Moreover, 
the Respondent™s comments 
about the loss of revenue 

were not raised in the context of any concerns about re-
maining competitive in the future, as in 
ConAgra
.  Rather, the Respondent™s loss of revenue was portrayed 
as permanent, and its proposals were premised on its 
immediate need to make up for this permanent loss. 
We also find no merit to th
e judge™s finding that even 
if the Respondent™s words were tantamount to a claim of 

inability to pay, the Respondent retracted that claim 
when its attorney responded to the Union™s request for 
information.
13  In its letter responding to the Union™s 
information request, the Respondent™s attorney, Des-

mond Massey, 
denied
 that the Respondent had made 
either an ﬁexplicit or implicitﬂ claim of financial inability 
to pay.  He did not make any reference to the statements 
contained in the February 25 letter, let alone offer a re-
                                                          
                                                           
11 The D.C. Circuit also alluded to the issue of whether 
Shell Co. could be reconciled with 
Nielsen, but then proceeded to resolve that 
issue by noting that the Board explic
itly reconciled the two decisions in 
Shell Co. by finding that the statements in 
Nielsen referring to the fact 
that the respondent was still making a profit were not present in 
Shell 
Co., 117 F.3d at 1443. 
12 We note that even the judge acknowledged that these repeated as-
sertions of a loss of revenue in these circumstances could reasonably be 
construed as meaning that the Respondent was not profitable. 
13 We find no merit to the dissent™s contention that there are no ex-
ceptions to the judge™s finding that the Respondent retracted its claim 
of inability to pay.  The General Counsel excepted to the judge™s find-
ing that the Respondent did not viol
ate Sec. 8(a)(5) by failing to pro-
vide the Union with the requested fi
nancial information.  Clearly, this 
exception includes the issue of whet
her the claim was retracted.  It 
defies logic to construe the General Counsel™s exceptions as applicable 

only to the issue of whether a clai
m of inability to pay was made, but 
not to the finding that one was withdrawn.  Because any reasonable 

construction of this exception leaves no doubt that it encompasses the 

judge™s finding that the claim was retracted, we do not agree with the 
dissent that the exception is so lacking in specificity that it warrants a 
finding, under Sec. 102.46 of the Board™s Rules, that there are no ex-
ceptions applicable to this issue.    
traction of those statements.  Indeed, a retraction of a 
particular statement, by its very nature, implies an ac-
knowledgement that
 the statement was made.  Massey™s 
letter completely ignores the claims made in the February 
25 letter and instead merely denies that the Respondent 
has ever claimed an inability to pay.  It does not commu-
nicate a retraction of any such claim.
14  In sum, we find that the statements made in the Re-
spondent™s February 25 letter to employees, when con-

sidered in the context of the Respondent™s repeated asser-
tions during negotiations about its loss of ridership and 
revenue, effectively communi
cated a claim of a present 
inability to pay anything more than that contained in its 

final offer, and that this claim triggered an obligation to 
furnish the Union with the requested financial informa-
tion.  Accordingly, the Respondent™s refusal to furnish 
the requested financial information violated Section 
8(a)(5) of the Act.  It is uncontested that the Respon-
dent™s financial condition was a central issue in the nego-
tiations, as it related to the economic proposals on which 
the parties could not agree.  Accordingly, the Respon-
dent™s implementation of its final offer was likewise 
unlawful because the failure to furnish the requested in-
formation precluded the par
ties from reaching a valid 
impasse. 
ORDER The National Labor Relations Board orders that the 
Respondent, Lakeland Bus Li
nes, Inc., Dover, New Jer-
sey, its officers, agents, successors, and assigns, shall 
1.  Cease and desist from 
(a)  Refusing to provide Amalgamated Transit Union, 
Local 1614, AFLŒCIO with financial information re-

quested in its letter dated February 26, 1997. 
(b)  Refusing to bargain in good faith with the Union 
by implementing unilateral changes in employees™ terms 

and conditions of employment without first having 
reached a valid impasse in ba
rgaining with the Union. 
 14 We thus find that 
Central Management Co
., 314 NLRB 763 
(1994), cited by the judge, is distinguishable.  Unlike the Respondent™s 
attorney, the employer there did not deny having made a claim of in-
ability to pay.  Rather, the employer clearly stated that it ﬁdoes not 
claim inability to pay.ﬂ  The union, in
 turn, admitted that the employer 
was no longer claiming inability to pay.  Citing this admission, the 
Board found that the employer™s ﬁw
ithdrawal of its claim was effec-
tive.ﬂ  Here, there was neither a clear retraction by the Respondent, nor 
a corresponding acknowledgement by the Union.  In any case, 
Massey™s letter is better understood less as a change in the Respon-
dent™s bargaining positionŠwhich we
 have found was based on a claim 
of inability to payŠthan as an attemp
t to justify its refusal to provide 
financial information to the Union.  
On the record as a whole, we be-lieve that Respondent clearly failed to bargain in good faith. 
 LAKELAND BUS LINES 327(c)  In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affirmative necessary to effec-
tuate the policies of the Act. 
(a)  Provide the Union with the financial information 
requested by its letter dated February 26, 1997.  
(b)  On request of the Union, rescind all unilateral 
changes in terms and conditions of employment imple-
mented on March 28, 1997, and restore all terms and 
conditions of employment as they existed prior to the 
March 28, 1997 implementation, making whole employ-
ees adversely affected pursuant to 
Ogle Protection Ser-
vice, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 
1971), with interest computed in the manner prescribed 
in 
New Horizons for the Retarded
, 283 NLRB 1173 
(1987). 
(c)  Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment record
s, timecards, personnel re-
cords and reports, and all other records, including an 

electronic copy of such records if stored in electronic 
form, necessary to analyze the amount of backpay due 
under the terms of this Order. 
(d)  Within 14 days after se
rvice by the Region, post at 
its facility in Dover, New Jersey, copies of the attached 

notice marked ﬁAppendix.ﬂ
15  Copies of the notice, on 
forms provided by the Regional Director for Region 18, 
after being signed by the Respondent™s authorized repre-
sentative, shall be posted by the Respondent and main-
tained for 60 consecutive da
ys in conspicuous places 
including all places where notices to employees are cus-

tomarily posted.  Reasonable steps shall be taken by the 

Respondent to ensure that th
e notices are not altered, 
defaced, or covered by any other material.  In the event 
that, during the pendency of these proceedings, the Re-
spondent has gone out of business or closed the facility 
involved in these proceedings, the Respondent shall du-
plicate and mail, at its own expense, a copy of the notice 
to all current employees and former employees employed 
by the Respondent at any time since March 11, 1997.  
(e)  Within 21 days after service by the Region, file 
with the Regional Director a sworn certificate of a re-

sponsible official on a form provided by the Region at-
                                                          
                                                           
15 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
testing to the steps that the Respondent has taken to com-
ply. 
 CHAIRMAN HURTGEN, dissenting. 
The judge found that the Respondent did not violate 
Section 8(a)(5) of the Act by refusing the Union™s re-

quest for financial information.
1  Relying on 
Nielsen 
Lithographing Co.
, 305 NLRB 697 (1991), affd. sub 
nom. 
Graphic Communications Local 50B v. NLRB
, 977 
F.2d 1169 (7th Cir. 1992),  the judge found that inas-

much as the Respondent did not claim thatŠeither dur-
ing negotiations, or during the term of the contract being 
negotiatedŠit was 
unable
 to pay the wage increase 
sought by the Union, the Respondent was not required to 

provide the requested inform
ation.  My colleagues re-
verse.  They do not reach the central argument raised by 
the General Counsel and Charging Party, i.e. that the 
Board should overrule 
Nielsen.  However, the majority 
seeks to achieve that result by purporting to distinguish 
the instant case from 
Nielsen
.  I reject their efforts and 
find that 
Nielsen
 governs.  Applying 
Nielsen, I find that, 
because the Respondent never expressly or implicitly 
pled an inability to pay the wage increase that the Union 
sought in negotiations, the Union was not entitled to the 
requested financial information.  Accordingly, I would 
dismiss the 8(a)(5) information allegation.  Further, as 
the General Counsel concedes that absent this 8(a)(5) 
violation, the subsequent impasse was lawful, I would 
additionally dismiss allegations that the Respondent 
made unlawful unilateral changes when implementing its 
bargaining proposals after impasse. 
Legal Principles 
It is well settled that an employer is required to pro-
vide the exclusive bargaining representative of its em-

ployees with requested information that is relevant to that 
representative™s proper performance of its duties. 
NLRB v. ACME Industrial Co.,
 385 U.S. 432, 435Œ436 (1967). 
It is equally well established, however, that information 
about the financial condition of the employer is not pre-
sumptively relevant. 
Nielsen Lithographing
, 305 NLRB 
at 699.  As stated in 
ConAgra, Inc. v. NLRB
, 117 F.3d 
1435, 1438 (D.C. Cir. 1997):  
 Although the relevance of information concerning the 
terms and conditions of employment is presumed, see 
Ohio Power Co.
, 216 NLRB 987 (1975), no such pre-
sumption applies to an employer™s information regard-
ing its financial structure and condition, and a union 
 1 Because he found that the Resp
ondent did not violate the Act in 
this regard, the judge additionally 
recommended dismissing allegations 
that the Respondent violated Sec. 8(
a)(5) by thereafter implementing its 
final bargaining proposal after impasse.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 328must demonstrate that any requested financial informa-
tion is relevant to the negotiations in order to require 
the employer to turn it over.  See 
International Wood-
workers v. NLRB
, 263 F.2d 483, 485 (D.C. Cir. 1959). 
 See also 
Steelworkers Local 14534 v. NLRB
, 983 F.2d 240, 
243 (D.C. Cir. 1993).    
In order to meet its burden of proving relevance, the 
union must establish that the employer has claimed that it 
is financially unable to pay the amounts proposed by the 

union in negotiations. 
NLRB v. Truitt Mfg. Co.,
 351 U.S. 
149 (1956).  
In 
Nielsen Lithographing
, the Board defined the ﬁin-
ability to pay,ﬂ which triggers the employer™s obligation 

to provide requested financial information.  The Board 
said: 
 [A]n employer™s obligation to open its books does not 
arise unless the employer has predicated its bargaining 
stance on assertions about its inability to pay during the 
term of the bargaining agreement under negotiation. 
[Footnote omitted.] 
. . . . 
By contrast, the employer who claims only economic 

difficulties or business losses
 or the prospect of layoffs 
is simply saying that it does not want to pay. 
 305 NLRB at 700.  
In enforcing the Board™s 
Nielsen 
decision, the Seventh 
Circuit elaborated on the term ﬁinability to pay.ﬂ  The 
court noted that Nielsen sought concessions in bargain-
ing to reduce its labor costs.  However, the court said 
that:  
 [Nielsen] did not base the demand on any claim that it 

was in financial jeopardy, strapped for cash, broke or 
about to go broke, unprofitable, or otherwise unable to 
pay the existing level of wages and fringe benefits. 
. . . . 
If the employer claims that it cannot afford to pay a 
higher wage or, as here, the existing wage, the union is 
entitled to demand substantiation in the employer™s fi-
nancial records . . . But th
ere isn™t a hint of that 
here . . . All that Nielsen was claiming was that if it 
didn™t do anything about its labor costs it would con-
tinue to lose business and lay off workers.  It didn™t 
claim that it was in any financial trouble.  
 Graphic Communications Local 508 v. NLRB
, 977 F.2d 
1168, 1170 (7th Cir. 1992).  Because Nielsen was not claim-
ing a financial inability to pay, the court concluded that the 
union knew everything it needed to know for purposes of 
bargaining, and to decide whether to pursue economic ac-
tion (i.e., call a strike). Id. at 1171.  
In subsequent cases, the Board and courts have made 
clear that only when a present inability to pay has been 
asserted will the union be entitled to requested financial 
information from the employer.  For example, in 
Shell 
Co.
, 313 NLRB 133 (1993), the Board found that an em-
ployer™s claims that conditions were ﬁvery bad[],ﬂ  ﬁcriti-

cal,ﬂ a  ﬁmatter of ‚ﬁsurvival,ﬂ™ and that ﬁwe need your 
help, your assistance, because of this condition,ﬂ were 
tantamount to a claim of present inability to pay, and 
triggered the obligation to provide requested financial 
information.  Conversely, 
where the employer merely 
states that it is ﬁhavi
ng trouble staying afloat,ﬂ
2 the ﬁwell has run dry,ﬂ
3 or ﬁclaims only general economic difficul-
ties or business lossesﬂ as the reason for its position, the 
employer may lawfully refuse to hand over financial in-
formation.ﬂ 
Nielsen
, 305 NLRB at 700, discussed in 
Stroehmann Bakeries, Inc. v. NLRB
, 95 F.3d 218, 222 
(2d Cir. 1996).  Nor will an employer be required to open 
its books to the union on the basis of the employer™s con-

tentions that ﬁits financial condition is bleak, or that it is 
suffering losses, or encount
ering economic difficulties.ﬂ 
Wisconsin Steel Industries
, 318 NLRB 212, 224 (1995).  
When determining whether an employer is claiming a 
present inability to pay in bargaining, the Board looks 
not at isolated words, but at 
the record as a whole.  In 
Burruss Transfer, 
307 NLRB 226 (1992), the employer 
had informed the union, months before negotiations 
commenced, that it could not afford to pay employees 
more than they currently were making.  And, during ne-
gotiations, the employer informed the union that: it did 
not feel it could pay the Union™s health care proposal; its 
Dun & Bradstreet report ﬁpaint[ed] an entirely different 
pictureﬂ than the union™s clai
m that the employer could 
meet its economic demands; and, if it paid what the un-
ion had proposed, it ﬁwould not be able to survive.ﬂ  De-
spite these broad statements, 
the Board held that Burruss 
was not required to provide the requested financial in-
formation because the overall tenor of its statements in 
bargaining was only that it would be competitively dis-
advantaged by the union™s bargaining proposal, and not 
that it was presently unable to meet the union™s bargain-
ing demands.  
The Board has further held that whereŠin conjunction 
with its claims of financial difficultiesŠthe employer 

makes clear that it is not pleading poverty or an inability 
to pay, no obligation to provide information will be 
found.  See, e.g., 
Genstar Stone Products
, supra.  Finally, 
                                                          
 2 Torrington Extend-A-Care Employee Assn. v. NLRB
, 17 F.3d 580, 
587 (2d Cir. 1994).  
3 Genstar Stone Products Co
., 317 NLRB 1293, 1298 (1995).  
 LAKELAND BUS LINES 329even where an employer initially claims an inability to 
pay, if it subsequently makes clear that it is neither 
claiming poverty nor a present inability to pay, the Board 
will not require the employer to open its books to the 
union. 
Central Management Co
., 314 NLRB 763, 768Œ
769 (1994).
4 Instant Case 
Preliminarily, it is important to note what is 
not
 in is-sue in this case.  As stipulated by the General Counsel, 

this is 
not
 a case where the RespondentŠat any time 
during contract negotiations
Šspecifically claimed an 
inability to pay what the Union proposed in contract ne-
gotiations.  Nor is it a case where the Respondent ever 
claimed that it was unprofitable.  Rather, the General 
Counsel alleges, and my colleagues find, that the Re-
spondent effectively pled poverty.  Like the judge, I 
strongly disagree. 
The parties™ contract was set 
to expire in January 1997.  
Before negotiations commenced
 in November 1996 for a 
successor agreement, the Re
spondent lost 500 daily round trip bus fares to a 
competitorŠa newly created, 
subsidized rail line service.  This competition and loss of 

revenues was known to the Respondent, the Union, and 
employees prior to negotiations.  Indeed, the Union con-

ceded that it knew that the Respondent had been hurt 
competitively by the new rail line. 
In negotiations for a new agreement, the Union ini-
tially proposed a wage increase.  The Respondent, citing 
lost revenues attributable to the rail line competition, 
conversely sought, among other things, a wage freeze 
and a change in the ﬁspread time rules.ﬂ
5  The parties 
engaged in 11 bargaining sessions, including a final 

meeting on February 21, 1997.  During these sessions, 
the Respondent frequently referred to its lost ridership.  
However, as credited by the ju
dge, at no time during bar-
gaining did the Respondent claim that it was unable to 
meet the Union™s bargaining demands.  Neither did the 
                                                          
                                                           
4 In two cases where the Board found that the employers™ comments 
in bargaining were tantamount to claims of present inability to pay 
under 
Nielsen, reviewing courts disagreed.  
Stroehmann Bakeries, Inc., 
318 NLRB 1069 (1995), enf. denied 95 F.3d 218 (2d Cir. 1996); 
Con-Agra, Inc.,
 321 NLRB 944 (1996), enf. denied 117 F.3d 1435 (D.C. 
Cir. 1997).  As discussed below, I agree with the judge that those cases 
are factually distinguishable from th
is one.  Thus, it is unnecessary for 
me to pass on the courts™ views, other than to note a judicial hostility to 
the Board™s attempts to distinguish 
Nielsen
.  5 About half of the Respondent™s busdriver employees worked split 
shifts, where their working hours sa
ndwiched several nonwork hours.  
ﬁSpread time rulesﬂ refer to the amount of total hoursŠwork and non-
workŠafter which a split-shift driv
er would be entitled to overtime 
pay. Under the expiring contract, ove
rtime was available after 11 hours.  
The Respondent sought in negotiations to increase the amount of time 

before overtime would be paid. 
Union request financial information from the Respondent 
during these bargaining sessions.   
By the February 21 bargaining session, agreement had 
been reached on many issues.  The major remaining 
sticking point was the Respondent™s proposal to increase 
the spread time from 11 to 11-1/2 hours before overtime 
would be paid.
6  In the face of the Union™s opposition, 
the Respondent submitted a proposal which included an 
11-1/2 hour spread-time provision, but also provided a 
$500 one-time payment to the 
affected drivers, to offset 
their loss of overtime pay.
7  At the February 21 session, 
the Union agreed to the Respondent™s proposed wage 
freeze and the $500 payment, bu
t continued to insist on 
the 11-hour spread-time provision.  
On February 25, the Respondent submitted its final of-
fer to the Union.  On the same date, the Respondent™s 
president wrote the unit employees, stating that: 
 I am sure that at some time in your personal lives 
you have had setbacks that have forced you to re-
evaluate your manner of running your household, re-
adjust you expenses and cut back on your day to day 
expenses as well as ask for the cooperation of each 

member of your family.   
Well, here at your Lakeland family, MIDTOWN 
DIRECT has made us do just that. As you know, we 
have lost 7,500 riders per week to New Jersey Tran-
sit Rail.  However, we are attempting to do it with 
minimal impact on each of the members of our fam-
ily, i.e. YOU.   
I know there are many skeptics among us who 
feel the job could be done better and, if this is so, we 
ask that you come to us personally rather than send 
anonymous suggestions and criticisms so that all of 
us may see why and where such ideas are coming 
from and how much weight these communications 
carry.  
In today™s environment, it seems all we hear 
about the large corporations are ﬁDOWNSIZINGﬂ 
and most of them do not take into consideration em-
ployee seniority and loyalty.  Their only objective is 
to eliminate jobs so their bottom line gets fatter, at 
the expense of all the employees who should matter 
most.  
Well, this is not my style nor was it ever Bernie™s 
way of doing things. In all of the years of operation, 

even the ones that were 
not so good, we always 
 6 The Respondent previously had proposed that drivers work longer 
periods of time before overtime would be paid, but it reduced its pro-
posal in the course of bargaining.  
7 The $500-per-driver figure (or roughly $50,000 total) reflected the 
Respondent™s estimate of the cost differential, over a year™s time, be-

tween an 11 and 11-1/2-hour spread-time provision.  
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 330managed to give what we could to our employees.  If 
we had not had this philosophy, you would not be 
the highest paid private sector busdrivers in the 
United States, or have the outstanding pension, 
health plan and many of the fringe benefits, that we 
all enjoy today. 
[As] those of you who have been around for a 
while know, I am 
not one to ﬁcry wolf.ﬂ  I believe in 
being honest, and this is just what I am trying to do.  
Simply stated, we are trying to bring the bottom line 
back into the black and we 
are doing this by increas-
ing charters, reducing liability insurance costs, and 

negotiating with NJT for additional lines to utilize 
our manpower and equipment.  Please do not think 
the whole burden rests on your shoulders. 
We are simply all doing what must be done, and 
now, we are asking for help from our LAKELAND 

FAMILY so we may retain your jobs and get back in 
the black in the short term and continue to share our 
good fortunes as we have in the past. 
Therefore, I ask you to give the enclosed 
Final 
Offer your serious consideration and vote 
YES
 to rat-
ify it. The future of Lakeland depends on it.  
 On February 26, the Union wrote the Respondent, stat-
ing that it could not understand Respondent™s claim that 
it was losing money due to rival rail line transportation 
while simultaneously offering $500 to employees af-
fected by the contractual spread-time provision.  The 
Union requested that the Respondent provide it with 
company books and records so that the Union could as-
certain the extent of loss, if any, that the Respondent had 
sustained. 
On March 11, the Respondent wrote the Union, deny-
ing its request for information.  The Respondent stated 
that 
 No claim of financial inability, explicit or im-
plicit, was made by [Respondent™s counsel] or any 
company official, nor does 
your letter, on its face, assert that any Lakeland official/spokesperson made 
such a representation.  Indeed, if the Company was 
positing that it ﬁcould not pay,ﬂ it would have hardly 
offered the $500 per man lump sum bonus in ex-

change for the Union™s agre
ement on the 11.5 hour 
ﬁspread.ﬂ   
 Accordingly, the Respondent wrote that, under 
Truitt
 and 
Nielsen Lithographing
, the Union was not entitled to the 
requested financial information.  
On March 20, the Union renewed its request for the fi-
nancial information stating: 
 [We] feel that we have every right to inspect the Com-

pany books and records since you are, in reality, taking 
the position that [Respondent] is losing money and that 
is the reason why it seeks a twenty-one month wage 
freeze and a reduction in wages through the increase in 
spread time.  
 In its March 27 reply, the Respondent reiterated that at no 

time had it claimed a present inability to pay or an inability 
to pay during the life of the contract under negotiation.  The 
Respondent further stated that because the Union™s sole 
claim of entitlement to company records was based on the 
Respondent™s assertion that it was ﬁlosing money,ﬂ the Un-
ion had no legal right to examine its books.  
Following employee rejection of its final offer, the Re-
spondent implemented the offer about March 28, 1997.  
Analysis 
Based on these facts, and 
the applicable legal prece-
dent, I agree with the judge that the Respondent did not 
violate Section 8(a)(5) when
 it refused the Union™s re-
quest for financial information.  The Respondent 
never claimed that it could not pa
y employees what the Union 
had proposed in negotiations.  The Respondent merely 
stated that it had sustained loses in ridership due to a new 

rail transportation line.  As in 
Nielsen, such claim of 
ﬁbusiness lossesﬂ did not trigger the Respondent™s obli-
gation to provide information. 
 Further, the fact that the 
Respondent offered, as part of its February 21 bargaining 
proposal, a $500 one-time payment to its split-shift driv-
ers made clear that it was not claiming an inability to 

pay.  My colleagues rely particularly on the Respon-
dent™s articulated desire to ﬁg
et back into the black in the 
short term.ﬂ  Concededly the phrase implies that the Re-
spondent was losing money.  
However, there is a clear 
distinction between ﬁlosing moneyﬂ and ﬁan inability to 
pay.ﬂ  A company can be losing money and yet have 
sufficient assets to weather the storm for several years.  
In the instant case, the Respondent may well have been 
ﬁlosing money,ﬂ and it clearly wanted to reverse this as 
soon as possible, but it never claimed that it had insuffi-
cient assets to meet the Union™s demands for the term of 
a contract.  To the contrary, its statements and actions 
(e.g., the $500 offer) were precisely the other way.  
Nor is this a case like 
Shell Co. 
where the employer 
claimed that conditions were ﬁcriticalﬂ or a ﬁmatter of 

survival.ﬂ On the contrary
, the Respondent reassured 
employees in its February 25 letter that it was taking 
concrete steps to make up for revenues lost to rail rider-
ship, that it was not eliminating jobs, and that it was 
striving ﬁto get back in the black in the short termﬂ so 

that it could ﬁcontinue to share our good fortunes as we 
 LAKELAND BUS LINES 331have in the past.ﬂ  These statements, unlike those in 
Shell 
Co.
, were not tantamount to a claim of inability to pay.  
Moreover, while my colleague
s pay lip service to the 
claim that the statements in the February 25 letter should 
be ﬁconsidered together and in context,ﬂ they fail to do 
so.  Honing in on references to ﬁget[ting] back in the 
black,ﬂ and the ﬁfutureﬂ of th
e company, they ignore the 
overall tenor of the letter which demonstrates the Re-
spondent™s efforts to recoup lost revenues with minimal 
impact on employees, so that the employees could con-
tinue to share in the Company™s historic good fortunes.  
The fact that the Respondent exhorts employees in the 
letter to accept its bargaining 
proposal as a means of fa-
cilitating this result in no way signals that conditions are 

either ﬁcriticalﬂ or ﬁa matter of
 survival,ﬂ as was claimed 
in 
Shell Co
.  Further, as indicated above, there is a differ-
ence between a need to get ﬁback in the blackﬂ and an 
inability to pay.  The former indicates current losses. The 
latter indicates a lack of assets. 
My colleagues also argue that
 the text of the Respon-
dent™s February 25 letter constituted a claim of inability 
to pay ﬁequally as alarming . . . if not more soﬂ than the 
employer statements in 
Stroehmann Bakeries, Inc
., supra, and ConAgra, Inc
., supra.  I find no support for the con-
tention.  Thus, nothing in the February 25 letter is com-

parable to Stroehmann™s cl
aims that: it has suffered 
ﬁhugeﬂ projected losses that 
were ﬁdisastrousﬂ for its 
ﬁprofitability;ﬂ ﬁthe Company could have gone out of 

business.ﬂ  Nor does this letter convey the message of the 
employer in 
ConAgra
 that: ﬁthe situation is serious and 
fragile,ﬂ ﬁif we are not competitive we cannot survive,ﬂ 
ﬁwe must do something to be able to survive,ﬂ and that if 
immediate steps were not taken it was probable that the 
respondent would not be there in the future.
8 I additionally agree with the judge that even assuming, 
arguendo, that certain conduct by the Respondent could 
be construed as an implicit claim of ﬁinability to pay,ﬂ 
the Respondent subsequently made it clear, in its March 
11 letter to the Union, that it had not been and was not 
asserting such a claim.  See 
Central Management Co
., 
supra.  Thus, the Respondent 
expressly stated that ﬁI ad-
vised that the Company was losing money, 
not
 that the 
Company™s financial condition precluded it from agree-
ing to the Union wage proposal.  No claim of financial 
inability, explicit or implicit was made.ﬂ  The Respon-
                                                          
                                                           
8 Moreover, concurrent with these dire predictions in 
ConAgra
, the 
employer announced that it would permanently lay off 40 employees, 
and informed the union that it was considering shipping its product to 
Puerto Rico (which would render th
e facility at issue extraneous).  
Contrary to the contention of my coll
eagues, there is a large distinction 
between an actual layoff (in 
ConAgra
) and the prospect of possible 
layoff (instant case).  The former obviously connotes a more dire pre-

sent situation. dent reiterated this position on March 27 when it wrote 
the Union that ﬁ[a]t no time 
did I or any Company offi-
cial claim a present inability to pay or a prospective in-
ability to pay during the life of the contract being negoti-
ated.ﬂ  My colleagues seek to distinguish 
Central Manage-
ment Co.  They say that the employer there did not deny 
making a prior claim of inabi
lity to pay.  Rather, accord-
ing to my colleagues, the employer acknowledged mak-

ing that claim and then wi
thdrew the claim. My col-
leagues argue that the Respondent here did not change its 
position, i.e., it always claimed an inability to pay.  In my 
view, as discussed above, the Respondent never claimed 
an inability to pay.  In order to eliminate any possible 
confusion on the point, the Respondent subsequently 
reiterated the point even more clearly.  Further, even if 
the Respondent is now considered by my colleagues as 
previously claiming an inability to pay, the Respondent, 

(as in 
Central Management
) withdrew from that position.  
Finally, no exceptions were filed to the judge™s finding 
that the Respondent™s March 11 and March 27 letters 
constituted retractions of any Respondent claim of ﬁin-
ability to pay.ﬂ
9  Thus, the Respondent was not required 
to provide the requested financial information.  Accord-
ingly, I find no merit to my colleagues™ decision and or-
der to require the Respondent to provide the Union with 
financial information.  
Based on the foregoing, I find that the Respondent did 
not violate Section 8(a)(5) by refusing to provide the 

requested information.  Accordingly, I would dismiss the 
complaint.   
 APPENDIX 
NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relation
s Act and has ordered us to 
post and abide by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
 9 My colleagues say that the General Counsel did file exceptions as 
to this finding.  They infer this fr
om the General Counsel™s exception to 
the judge™s ultimate conclusion that
 there was no 8(a)(5) violation in 
the failure to provide the information.  However, under Section 102.46 
of the Board™s Rules, exceptions must
 be specific.  Thus, an exception 
as to the ultimate legal conclusion is no substitute for an exception as to 
a specific fact-finding. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 332To bargain collectively through representatives 
of their own choice 
To act together for other mutual aid or protection 
To choose not to engage in any of these protected 
concerted activities. 
 WE WILL NOT refuse to provide Amalgamated Tran-
sit Union, Local 1614, AFLŒCIO with financial informa-
tion requested in its letter dated February 26, 1997. 
WE WILL NOT refuse to bargain in good faith with 
the Union by changing employees™ terms and conditions 

of employment without first having reached a valid im-
passe in bargaining with the Union. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce you in
 the exercise of the rights 
guaranteed you by Section 7 of the Act. 
WE WILL provide the Union with the financial infor-
mation requested by its letter dated February 26, 1997. 
WE WILL on request of the Union, rescind all changes 
in terms and conditions of employment implemented on 
March 28, 1997 and restore all terms and conditions of 
employment as they existed prior to the March 28, 1997 
implementation, and WE WILL make whole employees 
adversely affected by the March 28, 1997 implementa-
tion, with interest. 
LAKELAND BUS LINES, INC. 
 Chevella Brown-Mayer, Esq., 
for the General Counsel.
 Mark E. Tabakman, Esq., 
for the Respondent.  John Craner, Esq., for the Union.
 DECISION 
STATEMENT OF THE CASE 
RAYMOND P. GREEN, Administrative Law Judge. This case was tried in Newark, New 
Jersey, on December 1, 1998. The charge was filed by the Union on March 27, 1997, and the 
complaint was issued on May 26, 1998.  In substance, the complaint alleged  
1.  That since February 26 1997, the Respondent 
has failed and refused 
to provide to the 
Union requested financial information.  
2.  That on or about March 28, 1997, the employer
 implemented its last offer notwithstand-
ing that there was no valid impasse because of th
e Respondent™s refusal to furnish the aforesaid 
financial information.  It should be noted that the General Counsel c
oncedes that at no time did the Respondent, by 
any of its representatives, in haec verba, make a 
claim of inability to pay.  The General Counsel 
asserts that by virtue of the Employer™s demand for concessions from existing terms, (regres-
sive demands), statements that it was losing revenue because of competition from New Jersey 
Transit and statements that it was operating in the red, that such statements in the aggregate, 
constitute the equivalent of a claim of inability to pay.   
The General Counsel concedes th
at but for the alleged refusal to furnish the financial in-
formation, a valid impasse was reached and theref
ore the Company would have been within its 
rights in implementing its last offer.   
The Respondent asserts that it 
was entitled, under prevailing law, to deny the Union™s re-
quest for financial information as it never claimed that it was unable to pay.  It asserts that 
although it did claim that the loss of ridership 
did result in a loss of money, it never claimed 
that its overall operations were 
not profitable or that it was unable to meet the Union™s de-
mands.   The Respondent also asserts that the parties 
reached an impasse over an issue involving 
spread time (related to overtime) and that the impasse had nothing to do with the request for 
and refusal to furnish financial information.  In
 this regard, the Respondent notes that the 
impasse was reached before the info
rmation request was even made.  
On the entire record, including my observation of
 the demeanor of the witnesses, and after 
considering the briefs filed, I make the following 
FINDINGS OF FACT 
I.  JURISDICTION 
The parties agree and I find that the Company is an employer engaged in commerce within 
the meaning of Section 2(2), (6), and (7) of th
e Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. 
II.  ALLEGED UNFAIR LABOR PRACTICES 
The Company operates a private bus services
 in New Jersey and has had a collective-
bargaining relationship with the Union for more
 than 20 years.  The most recent contract, 
covering about 87 drivers, expired on January 
31, 1997.  Since then, the Company has operated 
without a contract, having put into ef
fect the terms of its last offer. 
Prior to the commencement of negotiations, the State of New Jersey instituted rail service 
which overlapped some of the routes operated by Lakeland.  As a consequence, the Company 
lost about 500 round trip fares per day.  As New Jersey™s rail service is highly subsidized and 
quicker, it is unlikely that the Company could rega
in these riders.  This loss of ridership was 
known to the Company, the union, and the drivers 
as the parties entered into negotiations.  
Negotiations for a new contract commenced 
in November 1996.  The Union™s spokesman 
was attorney John Craner and the Company™
s spokesman was attorney Desmond Massey.  
(Both of these individuals have long and extensiv
e experience in labor relations.)  There were a 
total of 11 bargaining sessions. The final barg
aining session took place on February 21, 1997, 
and although the parties came close, they did not 
come to an agreement.  It should be pointed 
out that the General Counsel concedes that but for her allegation that the Company illegally 
refused to furnish certain fina
ncial information, there would ha
ve been a valid impasse which 
would have allowed the Company to 
implement all or part of its final offer.  It should also be 
noted that if an impasse was reache
d by February 21, 1997, this occurred 
before the Union 
requested the information in dispute.  
The Union proposed wage increases for the driv
ers, but this was rejected by the Company 
which insisted on a wage freeze for an extended period of time.  The demand for a wage 

increase was thereafter dropped a
nd the negotiations focused on the length of time that a wage 
freeze would be imposed and on other company gi
ve-back demands.  Thus, the entire focus of 
the bargaining, from the Union™s perspective, was not on an attempt to get more for its mem-
bers, but on an attempt to defend its current be
nefits from erosion. One of the crucial give-
backs that the Company demanded was a change in the expired contract™s spread-time rules 
which affected the amount of overtime that drivers could earn.  The Company wanted to 
modify these rules in order to reduce overtime and the Union wanted to retain the rules. This 
was a critical issue between the parties.1 
There is no dispute that at every opportuni
ty, the Company™s counsel stressed that the 
Company had lost ridership and was therefore 
losing money as a consequence.  There is, 
however, a dispute as to the exact nature of this claim.  The Union™s witnesses testified that at 

virtually every meeting, Massey said that the Company had lost riders and that the Company 
was losing money in the sense that it was not 
profitable.  On the other hand, Massey testified 
that he said that the Company had lost riders
hip, had lost revenue, but that he never claimed 
that the Company, as a whole, was losing money 
or was unprofitable.  My sense is that Massey, 
                                                          
 1 Under the old contract, spread time relates to the fact that many 
drivers work in the morning and the evening and have a substantial 
break in between.  If an employee works from 6Œ9 a.m. and then works 
from 4Œ7 p.m. his total worktime is 6 hours but his total time is 13 
hours.  If the agreed-upon spread time is 11 hours, his overtime begins 
after the 11th hour and would result in 1 hour at premium pay. But if 
the spread time was 12 hours, then his overtime would start after the 
12th hour and he would receive 
zero hours of premium pay.  
 LAKELAND BUS LINES 333who impressed me as a credible and careful perso
n, continually referenced the loss of riders and 
loss of revenue but steered clear of any claim th
at the Company was not profitable or that it was 
operating at a loss.  On the other hand, given wh
at he did say at almost every meeting, I can 
understand how the union negotiators would take 
his remarks as meaning that the Company 
was not profitable.   As noted above the final bargaining session wa
s held on February 21, 1997.  At this meet-
ing, the parties were sequestered in separate 
rooms and John Tesauro, the executive director of 
the New Jersey State Board of Mediation was there to assist in the negotiations and to transmit 
offers from one side to the other.  By this 
time, many issues had been agreed to although the 
spread-time issue remained open and sticky.   
John McHale, the Union™s president, testified that at the February 21 meeting, the Company 
unexpectedly came up with an offer of a $500 bonus per man if the Union agreed to, what in 
effect would be an additional 90-day extens
ion of the already agreed-upon 16-month wage 
freeze.  He and Craner testified that the union negotiators were baffled as to where the Com-
pany was coming up with this money, as it had 
claimed throughout the negotiations that it was 
losing riders and money.  According to them, this put into question their assumption that the 

Company was being entirely forthright in its lost money claims.  The problem that they foresaw 
was that given the offer of additional money ma
de for the first time on February 21, they would 
have difficulty facing their membership and convincing them that they did the right thing by 

making so many concessions based on their ac
ceptance of the Company™s lost money claims. 
Massey™s version of this meeting, although gene
rally consistent with 
the above, is different 
in only one small detail.  He asserts that at 
one point, Mediator Tesauro suggested that the 
Company make a concession on the spread-time issue.  Massey testified that the employer 

representatives calculated that the daily cost 
of the existing spread-
time provision was about $4 per day per driver, which resulted in a 1-year 
cost of about $50,000.  Therefore, according to 
Massey, he told Tesauro that the Company woul
d offer that amount of money, equal to about 
$500 per employee, as a one-time payment in ex
change for the Union™s agreement to the 
Company™s spread-time proposal.  He states that 
he did not offer that money in consideration 
for a further extension of the wage freeze.  According to Massey, when Tesauro returned to the 

company caucus, he said that Union Representative Mike Siano said that the Union would take 
the money in exchange for an extension of the 
wage freeze, but would not agree to any change 
in the existing spread-time rules.  
The February 21 meeting was the last bargaining session and it is clear to me that the big-
gest sticking point was the spread-time issue.  That is, had the parties been able to reach an 
agreement on spread time, there is no doubt in my
 mind that an agreement would have been 
reached on that date.   
On February 25, 1997, Massey transmitted a letter to
 the Union enclosing a final offer.  On 
that same day, the Company by its president, sent a letter to its drivers detailing its position.  
This stated:  
 [A]s you know, we have lost 7500 riders per week to 
New Jersey Transit Rail.  However, we are attempting to 
do it with minimal impact on each of the members of our family, i.e. YOU.  
. . . . For those of you who have been around for a while 
know, I am not one to ﬁcry wolf.ﬂ I believe in being hon-
est, and that is just what I am trying to do.  Simply stated, 
we are trying to bring the bottom line back into the black 
and we are doing this by increasing charters, reducing li-
ability insurance costs and negotiating with NJT for addi-
tional lines to utilize our manpower and equipment–. 
We are simply all doing what must be done, and now, 
we are asking for help from our LAKELAND FAMILY so 
we may retain your jobs and get back in the black in the 

short term and continue to share our good fortune as we 
have in the past.   
Therefore, I ask you to give the enclosed Final Offer 
your serious consideration and vote YES to ratify it.  The 
future of Lakeland depends on it.  
 By letter dated February 26, 1997, union attorney
 Craner set forth his understanding of 
what had taken place at the February 21 meetin
g and asked Massey to pr
ovide financial infor-
mation. The letter stated:  
 Despite the marathon negotiating session on Friday, 
February 21, 1997, the partie
s came close to but did not 
reach agreement on a new collective bargaining agree-
ment.  The stumbling block appears to be the Company™s 
desire for an increase in the spread to 11 ½ hours from the 
present 11 hours.  
The parties had agreed tentatively to a contract expira-
tion date of May 31, 1998.  The company wanted the Un-
ion to agree to a no-strikeŠno lock-out clause for an addi-
tional 90 days and also was prepared to give each em-
ployee a $500 ﬁbonus.ﬂ  It turned out that the $500 was 
tied to a spread increase and the parties could not agree at 
that point and the negotiation session terminated.  
The Union is having a great 
deal of difficulty in under-
standing the position of the company.  On the one hand it 
talks about its financial woes
 and looks for all types of 
give-backs and at the same time offers the employees a 
$500 bonus amounting to approximately $40,000. To the 
Union, none of this makes 
sense. And, the reason it 
doesn™t make sense is because the Union has been accept-
ing the representations of the Company as to the extent of 
the losses it claims are due to the loss of passengers as a 
result of the rail line which now competes with Lakeland 
on its 24 line.  
Accordingly, since the one-half hour spread seems so 
critical and the company conten
ds it is sustaining substan-
tial losses, the Union now feels it imperative to ascertain 

the extent of this loss, if any and wants to have its ac-
countant inspect the company books and records before 
any further negotiations take place or any ﬁfinal offersﬂ are 
put on the table. The Union is prepared to sign whatever 
confidentiality agreements are necessary and to have its 
accounting representative sign off as well.  Any refusal to 
allow the Union to see the company financial records will 
be considered to be an unfair labor practice. 
 On March 11, 1997, Massey responded to
 Craner™s letter and stated:  
 [T]o set the record straight, I advised that the Com-
pany was losing money, not that the company™s financial 
condition precluded it from agreeing to the Union wage 
proposal.  No claim of financial inability, explicit or im-
plicit, was made by myself or any company official, nor 
does your letter, on its face, assert that any Lakeland offi-
cial/spokesperson made such a representation.  Indeed, if 
the company was positing that it ﬁcould not pay,ﬂ it would 
have hardly offered the $500 per man lump sum bonus in 
exchange for the Union™s agreement on the 11.5 hour 
ﬁspreadﬂ. Your only assertions are that the company 
claimed it had suffered business losses and those represen-tations entitled the Union to examine the company™s 
books.    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 334Accordingly, under 
Truitt, the Union is not entitled to 
examine the Company™s books.  Moreover, the National 
Labor Relations Board has recently held that an employer 
who ﬁclaims only economic diffi
culties or business losses or the prospect of layoffs is simply saying that it does not 
want to pay,ﬂ as opposed to claiming that it cannot pay, 
Nielsen Lithographing Company
, 305 NLRB No. 90 
(1991).  Thus, as all you clai
m is that the Company made 
representations of ﬁsubstantial 
losses,ﬂ you are not entitled 
to examination of the Company™s books even under your 

jaundiced interpretation of th
e applicable precedent.  
 By letter dated March 20, 1997, Craner
 wrote to Massey as follows:  
 In light of your recent letter to me indicating that the 
Company is not claiming a financial inability to pay, I am 
at a total loss to understand the present position of the 
company.  On the one hand, Lakeland claims that it is los-
ing money and needs relief, and on the other hand does not 
claim a financial inability to negotiate a wage increase.   
I think the Company owes the Union an explanation as 
to why it wants a twenty-one 
month contract with no wage 
increase and an increase in the spread time, which would 
reduce wages, if it has the financial ability to pay a wage 
increase (which you proposed).  If the reason is, as I sus-
pect that the company is losing money, then we have every 
right to inspect the Company books and records to verify 
that is the case.  
I know that you have a te
ndency to get all excited 
when anyone questions ﬁmanagement™s motivesﬂ, but the 
fact is that your client is, 
in my view, negotiating in bad 
faith.  I therefore, feel that we have every right to inspect 
the company books and records since you are, in reality, 
taking the position that your client claims it is losing 
money and that is the reason why it seeks a twenty-one 
month wage freeze and a reduction in wages through the 
increase of spread time.  You 
are simply trying to disguise 
this fact with a lot of verbiage that simply makes no sense.  
In short, if Lakeland is losing money, as they have said to 
the Union all along, then admit it and let us see the books 
and records so we can convin
ce our client™s members and 
hopefully conclude the negotia
tions.  The way things are 
now, we have no evidence to 
support that alleged financial 
inability and to the contrary, your letter seems to say just 
the opposite.  We need to know the reasons for the twenty 
one month contract are and why the need for the increased 
spread time.  
 In response, Massey wrote to Craner on March 27, 1997, as follows:  
 You evidently neither read my earlier letter nor the 
NLRB holding in Nielsen. . . .   At no time did I or any 
Company official claim a present inability to pay or a pro-
spective inability to pay during the life of  the contract be-
ing negotiated.  The Board specif
ically held in Nielsen that 
employer claims of business losses are not equivalent to a 
claim of inability to pay and therefore do not trigger an 
employer obligation to allow 
examination of its books.  As the only assertions you make in your March  20 letter are 

that the Company claimed it
 was ﬁlosing money,ﬂ your 
own statement of the facts supports the Company™s posi-

tion that it has no legal obligation to allow examination of 
its books.   
 At some point, the employees of Lakeland voted 
to reject the Company™s final offer and the 
Company, on or about March 28, 1997, implemented 
its last offer including the change in the 
spread-time rules that it had proposed. It al
so included the one time $500 per employee pay-
ment.   Thereafter on October 27, 1997, the Union engaged 
in a strike and in a leaflet dated Octo-
ber 28, 1997, and distributed to commuters, stated:  
 During the course of negotiations, the company 
claimed that they were losing 
revenue and needed relief.  
The union offered to freeze wa
ges for 16 months with a 
wage increase in the last 2 years of the contract. Lakeland 

rejected the offer and impl
emented a 21 month contract with no increase and wage and charter rate cuts.   
When A.T.U. Local 1614 requested an audit of their 
books, Lakeland refused, admitting that they were not, in 
fact, under any hardship from a loss of revenue, but in-
stead, chose not to offer any increases in wages.  
The company has shown contempt for both its em-
ployees and passengers.  Wage freezes and insensitive and 
unnecessary cuts in service have taken their toll on the rid-
ership and employee morale.   
We apologize for any inconvenience that may result 
from sporadic work stoppages and we ask for your pa-
tience and support during these difficult times.  It is our 
hope that the company will come back to the bargaining 
table and negotiate a fair and equitable settlement.  
III.  ANALYSIS 
Once a collective-bargaining relationship has 
been established, both the Employer and the 
Union, in accordance with Sections 8(a)(5), 8(b)
(3), and 8(d) are obligated to bargain in good 
faith.  This means that each must negotiate with the intent of reaching an agreement and must 
reduce to writing and execute any agreement that is reached. 
H.J. Heinz Co. v. NLRB
 311 U.S. 
514, 526 (1941).  The Act™s requirement that both unions and employers bargain in good faith necessarily as-
sumes that each side will act rationally with a lega
lly compelled desire to reach an agreement.  
On the other hand, Congress did not compel either
 side to agree to any particular form of 
agreement and neither the Board nor the Court may ﬁwriteﬂ the terms of any collective-

bargaining agreement in an effort to decide what the parties 
should have agreed to. 
H.K. Porter 
v NLRB
, 379 U.S. 99 (1970), 
NLRB v. American National Insurance Co
., 343 U.S. 395, (1952); 
Peelle Co
., 289 NLRB 113 (1988).   
The Act™s requirement that there be bargaining 
and that it be in good faith, contains an im-
plied tension.  On one hand, bargaining can be u
ndertaken as a contest of brute force (within 
limits)2 and on the other hand, a reasoned sympos
ium where the parties undertake reasonable 
discussion in an effort to compromise and re
ach the ﬁbestﬂ accommodation for all sides.  
Given that the law requires that bargaining be conducted in good faith and considering that 
good faith requires at least some semblance of 
rationality and reasonableness, the Board and the 
courts have recognized early on that there will be situations where a union may ask for, and an 
employer may be obligated to furnish informatio
n so that reasoned discussion can take place. 
                                                          
 2 Industrial warfare is not discouraged under the Act and a union 
may engage in a strike while an em
ployer may engage in a lockout.  
There are, nevertheless, limits to th
e weapons that each side may use.  
For example, an employer may not 
discharge employees because they 
engage in a strike and a union may not engage in certain types of pro-
hibited secondary boycotts.  
 LAKELAND BUS LINES 335NLRB v. Whitin, Machine Works
, 217 F.2d. 593, (4th Cir. 1954) cert. denied 349 U.S. 905 
(1955) (requiring the employer to furnish empl
oyee wage information during bargaining ).   
As a general matter, there are two types of bargaining.  One type deals with the making of a 
contract and the other deals with discussions that take place after a contract is executed and 
involves the enforcement of the contract.  As
suming that good faith requires each side to 
furnish appropriate information,3 the nature of re
levant information will be different depending 
on whether the parties are negotiating for a new c
ontract or are involved in the discussion of a 
grievance when one claims that the other may have breached the agreement.  For example, it 
would be hard for me to imagine that a union™
s request for the entire content of employee 
personnel folders would be relevant when nego
tiating a contract.  On the other hand, such 
information could be relevant wh
ere a grievance is pending and 
the union wants to determine if 
the employee in question has been treated disparately from other similarly situated employees.   
Because bargaining takes place in these two separate types of circumstances, there has de-
veloped a body of law regarding the duty to furnish information in each.  For purposes of 
negotiating a contract, the starting point is 
NLRB v. Truitt Mfg. Co
., 351 U.S. 149 (1956).  For 
cases involving the duty to furnish information in
 the context of enforcing an existing contract, 
(grievance handling), one shoul
d look at cases such as NLRB v Acme Industrial Co
., 385 U.S. 
432 (1967), and Detroit Edison Co. v NLRB
, 440 U.S. 301 (1979).  
At the outset it should be noted that in the c
ontext of contract negotiations, certain types of 
information are deemed to be presumptively re
levant and a union need not separately demon-
strate particular relevance to the bargaining.  Such information would include inter alia, the 
names and addresses of the employees in the ba
rgaining unit, their wages, and their existing 
benefits.  In this context, an employer woul
d be required for example to furnish any current 
payroll records for unit employees and any do
cuments showing any insurance carriers that 
provide existing medical or pensi
on benefits for these employees. 
NLRB v. Whitin Machine 
Works
, supra.   If one were to consider that the core of colle
ctive bargaining is about money, then it would 
seem logical to conclude that the most relevant information would be how much money was 
available in the pot.  After all, if a Union™s objecti
ve is to get a bigger piece of the pie, it should 
have some idea as to how big that pie is.  Put another and more prosaic way, it is fruitless to try 
to get blood from a stone.  And it would be equa
lly fruitless for a union to expend time, effort, 
and perhaps engage in a destructive strike, if there was little if any money available to meet its 

demands and the expectations of the employee
s it represents.  While a company™s financial 
records may disclose many different things, to the extent that they disclose the extent to which 
it is operating at a profit or loss, information of that kind would, on its face, seem to be pre-
sumptively useful and therefore relevant fo
r the purposes of negotiating a contract.  
And yet, financial information has always b
een treated differently. And one would expect 
that the rationale for this would be more than 
the feeling that it is impolite to ask a gentleman 
how much he earns or how much he has.  
In 
NLRB v. Truitt Mfg Co
., 110 NLRB 856 (1954), the Board™s trial examiner held that the 
employer bargained in bad faith by refusing 
to grant a union™s request for a wage increase 
based on its assertion that such an increase 
would put him out of a competitive position, while 
at the same time refusing to furnish informa
tion to support that position.  The Board did not 
adopt this particular conclusion, but did find that 
ﬁwhen an employer seeks to justify the refusal 
                                                          
 3 The obligation to furnish information extends to both employers 
and unions.  While as a practical matter most information requests will 
be made by a union, this does not mean that unions are free of this 
obligation.  For example if a union is seeking to have the employer 
contribute money to a union run health and welfare fund, the union 
would clearly have the obligation to furnish the employer, upon re-
quest, a copy of the trust agreement, any documents describing the plan 

and perhaps even certain financial 
information regarding the plan™s 
fiscal soundness. For examples of cases where unions were required to 

furnish information 
to employers see, 
Graphic Communications Local 
13 (Oakland Press)
, 233 NLRB 994 (1977), enfd. 598 F.2d 267 (D.C. 
Cir. 1979), and 
Plasterers Local 346 (Brawner Plastering)
, 273 NLRB 
1143, 1144 (1984).  
of a wage increase upon an economic basis  . 
. . the Act requires that upon request, the em-
ployer attempt to substantiate its ec
onomic position by reasonable proof.ﬂ   
On appeal, the Circuit Court (
NLRB v. Truitt Mfg. Co.
, 224 F.2d 869, 873 (4th Cir. 1955), 
refused to enforce the Board™s order. In doing 
so, the Court seemed to rely on the concept of 
confidentiality as being the basis for denying th
e information. Moreover, from the tone of the 
opinion, it seems that the Court assumed that th
e union™s request for fina
ncial information was 
somewhat illegitimate and not in
tended in good faith.  In per
tinent part, the court stated: 
 The statute requires good faith 
bargaining with respect 
to wages and other matters a
ffecting the terms and condi-
tions of employment, not with respect to matters which lie 
within the province of management such as the financial 
condition of the company, its manufacturing costs or the 
payment of dividends.  And we do not think that merely 
because the company has objected to a proposed wage rate 
on the ground that it cannot afford to pay it, good faith 
bargaining requires it to open up its books to the union in 
an effort to sustain the ground that it has taken.  If such 
were held to be the law, demand for examination of books 
could be used a club to force employers to agree to an un-
justified wage rate rather than disclose their financial con-
dition with such confidential matters as manufacturing 
costs, which could conceivably be used to their great dam-
age.  Although the court of appeals did not explain how
 the disclosure of financial information, 
could conceivably be used to cause ﬁgreat dama
ge,ﬂ it seems that a confidentiality defense was 
implicitly accepted by all parties in the arguments before the Supreme Court because the basis 
for the assumption itself is not discussed.  Instead, a majority of the Supreme Court held that if 
the employer, during bargaining, made a claim of inability to pay, then good faith required that 
the employer produce financial records to support its claim, 
(NLRB v. Truitt Mfg. Co., 
351 U.S. 
149 (1956).  Stating that each case must turn on its
 particular facts, the Court™s majority also 
stated at 152Œ153:   Good-faith bargaining necessarily requires that claims made by either bargainer should be 

honest claims.  This is true about an asserted inability to pay an increase in wages.  If such 
an argument is important enough to present in the give and take of bargaining, it is impor-

tant enough to require some sort of proof of its accuracy.  And it would certainly not be far-
fetched for a truer of fact to reach the conclusion that bargaining lacks good faith when an 
employer mechanically repeats a claim of inability to pay without making the slightest ef-
fort to substantiate the claim.  Such has been the holding of the Labor Board since shortly 
after the passage of the Wagner Act.  In 
Pioneer Pearl Button Co
., decided in 1936, where 
the employer's representative relied on the company™s asserted ﬁpoor financial condition,ﬂ 

the Board said: ﬁHe did no more than take refuge in the assertion that the respondent's fi-
nancial condition was poor; he refused either to
 prove his statement, or to permit independ-
ent verification. This is not collective bargaining.ﬂ  This was the position of the Board when 

the Taft-Hartley Act was passed in 1947 and has been its position ever since.  We agree 
with the Board that a refusal to attempt to substantiate a claim of inability to pay increased 
wages may support a finding of a failure to bargain in good faith. The Board concluded that 
under the facts and circumstances of this case the respondent was guilty of an unfair labor 
practice in failing to bargain in good faith.  We see no reason to disturb the findings of the 
Board.  We do not hold, however, that in every case in which economic inability is raised as 
an argument against increased wages it automa
tically follows that the employees are enti-
tled to substantiating evidence.  Each case must turn upon its particular facts.  The inquiry 
must always be whether or not under the circumstances of the particular case the statutory 
obligation to bargain in good faith has been met.  Since we conclude that there is support in 
the record for the conclusion of the Board here that respondent did not bargain in good 
faith
, it was error for the 
Court of Appeals to set aside the Board™s order and deny en-
forcement. 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 336Subsequent cases involving requests for financial information, have almost invariably focused 
on the words used at the bargaining table; the question being whether or not those words amounted 
to a claim of inability to pay.4 That is, the focus of the argument has been a semantic one.  Al-
though I cannot claim to have read every case and article on this subject, it seems to me that those I 
have read assume that financial information has an aura of confidentiality. Nevertheless, I have 
rarely seen any explanation regarding the assumption that disclosure of financial information could 
pose a danger to a company.5  And if the assumption is correct, I wonder how it is that thousands of 
American companies manage to compete successfully in local and global markets while disclosing, 
in detail, their income and financial statements, on a quarterly basis, to the public via the Securities 
and Exchange Commission.6 
Many pieces of information kept by employers are declared to be confidential, but in the con-
text of labor relations, few are accorded a right to secrecy.7  First, some information such as 
employee wage, name, and address data are presumptively relevant . Second, even if there is some 
basis for a confidentiality argument, that contention will fail if there is an overriding interest in 
disclosing the information. See for example, 
Olivetti Office U.S.A. Inc. v. NLRB
, 926 F.2d 181, 
188Œ189 (2d Cir. 1991)  (In 
Olivetti
, the court also stated that the burden is on the employer to 
establish confidentiality of relevant information and that this must be done by more than conclusory 
assertions).  Thus, in bargaining cases, the Board and the courts have often rejected confidentiality 
claims.  See 
General Electric Co., v. NLRB
, 466 F.2d 1177 (6th Cir., 1972) (wage data); 
NLRB v. 
Frontier Homes Corp
., 371 F.2d 974 (8th Cir. 1967) (selling price lists); 
Curtis Wright Corp. v. 
NLRB, 347 F.2d 61 (3d Cir 1965) (job evaluation and wage data).  Moreover, even where ﬁconfi-
dential informationﬂ has legally been refused, there often are special circumstances which can be 
asserted either for or against a decision requiring disclosure.  For example in 
United Aircraft Corp
., 
192 NLRB 382, 390 (1971) the Board held that doctor™s records are not disclosable absent an 
employee™s consent unless they are needed for a specific grievance.  In 
Shell Co. v. NLRB
 457 F.2d 
615, 619 (9th Cir. 1975), the court held that the employer did not have to furnish employees™ names 

without consent, when it was clearly established that there was a clear and present danger of 
harassment and violence.   
The Supreme Court in 
Detroit Edison Co., v. NLRB
, supra., held that where information was 
truly confidential, the employer™s (and its employees™) interests in nondisclosure may in certain 
circumstances trump the fact that the information is plainly relevant to bargaining about a griev-
ance.  In that case, the company had a program of giving aptitude tests to employees who applied 
for certain jobs. When a group of employees failed the test, the union grieved on their behalf.  In 
support of the grievance, the union asked for the test questions and answers and the actual test 
scores of the individuals.  The company refused, but offered instead to furnish the test questions and 
answers to an independent expert and to provide test scores if consented to by the individuals.  The 

Board and the court of appeals rejected this position and held that the company was required to 
                                                          
                                                           
4 However, in Circuit Wise, Inc
., 306 NLRB 766, 768 (1992), the 
Board held that the company was ob
ligated to furnish financial infor-mation not because it pleaded inability
 to pay, but because it proposed a profit sharing plan.  In that context, the Board held that the union was 
entitled to information regarding to co
mpany™s past profits so as to be 
able to evaluate the prospect for future profits upon which the com-
pany™s proposal was based.  
5 See ﬁThe Employer™s Duty to Supply Financial Information to the 
Union When the Employer Asserted
 an Inability To Pay?ŠorŠ(The 
Boss Says Times Are Tough; How Truitt Is.) 8 Lab. Law. 815 (1992). 

There the author states among other things; ﬁManagement asserts its 
inherent right to manage and the need
 for confidentiality to protect its 
business plans, its competitive position, its customers, its employees, 
and its credit line.ﬂ  
6 Assuming for arguments sake, that the Board and the courts de-
cided to be more expansive regardin
g the requirement to disclose finan-
cial information, small companies wi
th limited resources should not, as 
a practical matter, be required to hi
re financial officers and be com-
pelled to compile the types of information and reports required by the 
SEC.  7 Certain information such as patents, industrial processes, or trade 
secrets would obviously be considered to be confidential.  
provide all of the requested information to the union, although the Board did state that the union 
should not disclose the test questions and answers to other employees.  The Supreme Court held 
that the company met its bargaining obligation by offering to furnish the information in the manner 
which it proposed, and concluded that if the test questions and answers were disclosed, this would 
effectively eliminate the efficacy of using the test in the future.  It also said that employees might 
object to having their test scores known and that as this was a legitimate confidentiality concern, the 
company should be allowed to refuse to furnish that information unless an employee consented.  In 
sum, the Court concluded that where there was information which was of a nature that its disclosure 
would demonstrably be harmful to the employer and/or its employees, then such information may 
be considered confidential and the right to withhold it must be overweighed by the necessity for its 
disclosure.  
The Respondent relies heavily on the Board™s opinion in 
Nielsen Lithographing Co.
, 305 
NLRB 697 (1991).  While arguing that the facts in the present case are distinguishable from those 
in Nielsen
, the General Counsel also argues that the Board should reconsider that decision and 
adopt the dissenting views of the Board™s then Chairman Stephens who stated at 705:  
 The financial information requested by the Union could either substantiate or tend to dis-

prove the [Employer™s] contention that the employees™ wages and benefits were responsible 
for the continuing loss of their jobs.  This, in turn might give the Union a basis for reassess-
ing, and possibly altering, its own bargaining posture.  It would know whether there was a 
source of funds for continued payment of wages and benefits of current employees.  The 
Union would also therefore have a basis for recommending a bargaining position to the unit 
employeesŠwho doubtless would be concerned about both the [Employer™s] predictions of 
continuing job loss and the prospect of smaller paychecks and reduced fringe benefits if [its] 
demands were agreed to. 
 In 
Nielsen
, the Board™s majority, after having its original decision remanded from the circuit 
court, decided to adopt the opinion of the Seventh Circuit in 
NLRB v. Harvstone Mfg. Corp
, 785 
F.2d 570 (7th Cir. 1986), as the law on this subject matter. In 
Nielsen
, they concluded that a claim 
of competitive disadvantage was not the equivalent of a claim of a 
present
 inability to pay and the 
Board dismissed the contention that the Union was entitled to the disclosure of financial informa-
tion.  
With the exception of 
Circuit-Wise
, (described at fn. 4), the Board, since 
Nielsen
 has concluded 
in a number of cases that unless the employer™s comments at the bargaining table are the equivalent 
of a claim of present inability to pay, the employer has no obligation to disclose financial informa-
tion to a union.8  Moreover, the cases relied on by the General Counsel are, in my opinion, distin-
guishable from the facts in the present case.  Thus, in 
Shell Co
., 313 NLRB 133 (1993), the em-
ployer was required to furnish financial information when it told the union that its present circum-

stances at its airport operation were ﬁbadﬂ and a matter of ﬁsurvival.ﬂ Clearly, if a claim is being 
made that the company™s circumstances are a matter of ﬁsurvivalﬂ this is tantamount to claiming a 
present inability to pay. Similarly, the claims in 
Stroehmann Bakeries, Inc., 
318 NLRB 1069 
(1995), are the equivalent of a claim of present inability to pay.  In that case, the employer told the 
Union that it had huge losses which it projected to 
continue, that it was not competitive, and that it 
remained in business only due to the ﬁdeep pocketsﬂ of its parent company.9  The same thing can 

be reasonably said for the facts in 
ConAgra, Inc
., 321 NLRB 944 (1996), where the company 
asserted that ﬁthe situation is serious and fragile,ﬂ that ﬁif we are not competitive we cannot sur-
vive,ﬂ and that ﬁwe must do something to be able to survive.ﬂ  
 8 In 
Buruss Transfer
, 307 NLRB 226, 228 (1992), the Board held 
that a statement made away from the bargaining table and about 4 
months prior to bargaining to the effect that the company could not 
afford to pay more than it was currently paying, did not amount to a 
claim of present inability to pay 
made during bargaining that would trigger the employer™s obligation to fu
rnish financial in
formation.  See 
also Georgia -Pacific Corp.
, 305 NLRB 112, 116 (1991).  
9 On appeal, the Second Circuit at 
Stroehmann Bakeries. Inc. v. 
NLRB, 95 F.3d 218, 223 (2d Cir. 1996), refused to enforce this aspect 
of the Board™s order stating that although the employer used the word 
ﬁcannotﬂ it was evident from all the ci
rcumstances that what he really 
meant was that he ﬁwould notﬂ pay.  
 LAKELAND BUS LINES 337The facts in the present case show that at no time during the negotiations did the employer 
make any claim of inability to pay. Nor did it make any claim that its survival was at stake or that it 
might not be able to continue in business.  While it is true that the company emphasized that the 
creation of a competing rail line had reduced the number of riders and revenue, this is not, in my 
opinion, tantamount to a plea of poverty amounting to a claim of present inability to pay as required 
by 
Nielsen
.  Nor, under 
Nielsen
, does the fact that the company sought a wage freeze or other give-
backs amount to the equivalent of a claim of current inability to pay.  
Finally, even if any words by the Respondent™s representatives could conceivably be construed 
as being tantamount to a claim of inability to pay, it is clear that such a claim, if made, was soon 
retracted when the Company™s attorney responded to the union™s attorney™s request for financial 
information.  See 
Central Management Co
., 314 NLRB 763, 769 (1994).  
While I have spent a large part of this decision discussing the history of the law dealing with 
financial disclosure in the context of labor bargaining, it is my opinion that under current Board 
law, the employer is not obligated to furnish the requested financial information.10  That being the 
case, the employer and the Union were at a legitimate impasse after the meeting on February 21, 
1997, and the employer was free to implement all or part of its last offer.  
CONCLUSION OF LAW 
The Employer has not violated the Act in any manner alleged in the complaint.  
[Recommended Order omitted from publication.] 
                                                           
 10 The reader might also want to look at; ﬁRethinking Financial In-
formation Disclosure Under the Na
tional Labor Relations Act,ﬂ 47 
Vand. L. Rev 1905.  (Nov. 1994).  
 